                               Case 2:19-cv-01438-KJM-KJN Document 7 Filed 08/19/19 Page 1 of 2


                          1   THOMAS P. QUINN, JR. (State Bar No. 132268)
                          2   NOKES & QUINN
                              410 BROADWAY, SUITE 200
                          3   LAGUNA BEACH, CA 92651
                          4   Tel: (949) 376-3500
                              Fax: (949) 376-3070
                          5
                              Email: tquinn@nokesquinn.com
                          6   Attorneys for Defendant EQUIFAX INFORMATION SERVICES LLC
                          7
                                             IN THE UNITED STATES DISTRICT COURT
                          8                FOR THE EASTERN DISTRICT OF CALIFORNIA
                          9
                              KATHY WEBSTER,              )             Case No: 2:19-cv-01438-KJM-KJN
                      10                                  )
                                                          )
                      11                   Plaintiff,     )
                                                          )             STIPULATED MOTION FOR
                      12                                  )             EXTENSION OF TIME FOR
                              vs.                         )
                      13                                  )             DEFENDANT EQUIFAX
                                                          )             INFORMATION SERVICES LLC
                      14      FLAGSHIP CREDIT ACCEPTANCE, )             TO RESPOND TO PLAINTIFF’S
                              LLC, et al.,                )             COMPLAINT
                      15                                  )
                                                          )
                      16                   Defendants.    )
                                                          )
                      17
                      18            IT IS HEREBY STIPULATED and moved by and between Kathy Webster
                      19      (“Plaintiff”) and Defendant Equifax Information Services LLC (“Equifax”), subject
                      20      to the Court’s approval, that Equifax’s time to answer, move, or otherwise respond
                      21      to the Complaint is hereby extended from August 26, 2019 to September 25, 2019.
                      22            Respectfully submitted this 19th day of August 2019.
                      23       SULAIMAN LAW GROUP, LTD                   NOKES & QUINN
                      24
                               /s/ Taxiarchis Hatzidimitriadis           /s/ Thomas P. Quinn, Jr.
                      25       TAXIARCHIS HATZIDIMITRIADIS               THOMAS P. QUINN, JR.
                               Attorneys for Plaintiff KATHY             Attorneys for Defendant
                      26       WEBSTER                                   EQUIFAX INFORMATION
                                                                         SERVICES LLC
                      27
                      28


   NOKES & QUINN                                               -1–
410 Broadway, Suite 200
Laguna Beach, CA 92651               STIPULATED MOTION FOR EXTENSION OF TIME FOR DEFENDANT EQUIFAX
    (949) 376-3500
                                        INFORMATION SERVICES LLC TO RESPOND TO PLAINTIFF’S COMPLAINT
                               Case 2:19-cv-01438-KJM-KJN Document 7 Filed 08/19/19 Page 2 of 2


                          1                                 Signature Certification
                          2         I Thomas P. Quinn, Jr., hereby certify that all other signatories listed, on
                          3   whose behalf this filing is submitted, concur with the contents of this filing and
                          4   have authorized the filing.
                          5                                          NOKES & QUINN
                          6   August 19, 2019                        /s/ Thomas P. Quinn, Jr.
                                                                     THOMAS P. QUINN, JR.
                          7
                          8
                          9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28


   NOKES & QUINN                                               -2–
410 Broadway, Suite 200
Laguna Beach, CA 92651               STIPULATED MOTION FOR EXTENSION OF TIME FOR DEFENDANT EQUIFAX
    (949) 376-3500
                                        INFORMATION SERVICES LLC TO RESPOND TO PLAINTIFF’S COMPLAINT
